UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4725
JERRY INDUSTRIOUS,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-20)

                      Submitted: October 24, 2001

                      Decided: November 26, 2001

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Paul C. Pooley, Durham, North Carolina, for Appellant. Benjamin H.
White, Jr., United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. INDUSTRIOUS
                               OPINION

PER CURIAM:

   Jerry Industrious was convicted pursuant to his guilty pleas of one
count each of possession of a firearm in furtherance of a drug traffick-
ing offense and possession of a firearm by a convicted felon. On
appeal, he alleges that the district court abused its discretion by deny-
ing his motions to withdraw his guilty plea. Finding no reversible
error, we affirm.

   Industrious possesses no absolute right to withdraw his plea of
guilty. United States v. Ewing, 957 F.2d 115, 118 (4th Cir. 1992). We
review the denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Lambert, 994 F.2d 1088, 1093 (4th Cir.
1993). The district court’s factual findings in support of its decision
to deny the motion will be overturned only if they are clearly errone-
ous. United States v. Suter, 755 F.2d 523, 525 (7th Cir. 1985). In light
of the thorough nature of the Fed. R. Crim. P. 11 hearing, see United
States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995), and the district
court’s consideration of Industrious’ motions, we cannot conclude
that the district court abused its discretion in declining to allow Indus-
trious to withdraw his plea. United States v. Moore, 931 F.2d 245,
248 (4th Cir. 1991).

   Accordingly, we affirm Industrious’ convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court, and argu-
ment would not aid the decisional process.

                                                             AFFIRMED